Appeal by defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), *590rendered February 18, 1982, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence. This appeal brings up for review the denial, after a hearing (Linakis, J.), of that part of defendant’s motion which sought suppression of physical evidence.
Judgment affirmed.
We have reviewed the record and do not find that the arresting officer’s testimony was either incredible as a matter of law or patently tailored to avoid constitutional objections (see, People v Berrios, 28 NY2d 361; People v Brown, 107 AD2d 754; People v Garafolo, 44 AD2d 86). Accordingly, the People have sustained their burden of going forward in the first instance and showing the legality of the police conduct. Gibbons, J. P., Thompson, Brown and Fiber, JJ., concur.